PER CURIAM.
We accepted jurisdiction in this case based on the district court’s reliance on Sasso v. Ram Property Management, 431 So.2d 204 (Fla. 1st DCA 1983), to uphold the constitutionality of section 440.-15(3)(b)4., Florida Statutes (1979) * against the argument that it violated petitioner’s right to equal protection under the law. Morrow v. Amcon Concrete, Inc., 433 So.2d 1230 (Fla. 1st DCA 1983). Because we are unable to find that age discrimination requires review under a standard more *935strict than the “rational basis” test, Sasso v. Ram Property Management, 452 So.2d 932 (Fla.1984), because we find that the age-discrimination scheme of section 440.-15(3)(b) passes the rational basis test, and for the other reasons discussed in our decision in Sasso, we approve the district court’s decision in this case.
It is so ordered.
ALDERMAN, C.J., BOYD, OVERTON, McDONALD and EHRLICH, JJ., concur.
ADKINS, J., dissents.

 We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.